Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 has been reviewed and are addressed below.

Response to Amendment/Arguments
Applicant’s amendment filed on 8-18-21 has been entered and are addressed below.
Applicant argues that the claims are similar to example 42. Examiner respectfully disagree. Unlike in example 42, where it standardizes medical records and converts the updated non-standardized format into standardized format then generating a message containing the updated standardized patient information and transmitting the message to all user over the network in real time, the instant claim groups alarm events based on time then determine a clinician time usage and then calculate a total time usage. 
Applicant argues that in claim 4, where it uses location tracking system and equates it to example 42. Examiner respectfully disagree. The location tracking system is used to gather user data in this case the location, so this is input data which is then used to determine the clinician time usage. The limitation of determining a clinician usage for each alarm incident is part of the abstract idea since this is a limitation that performs calculation based on the interaction of the clinician and the system which is 
Applicant argues that the prior art does not teach the amended claim specifically, identifying at least one incident group of two or more related alarm events based on a time of each of the alarm events from at least two patient monitoring devices nor does it teach dividing alarm events from multiple monitoring devices for each patient into alarm incidents, wherein alarm incidents include at least one incident group of two or more related alarm events. Examiner respectfully disagree. Halperin teaches identify at least one group incident group based on a time of each of the alarm events (Halperin paragraph 523 and 524 “if no movement by the clinician is identified within a defined length of time (for example, 10 seconds), the clinician is notified again, and/or additional clinicians (e.g., more senior clinicians, and/or managers) are alerted as well”). Though Halperin does not teach that the at least one incident group of two or more related alarm events from at least two patient monitoring devices in the patient monitoring system for a respective patient. Boyer teaches Patient 105-c may be monitored by multiple medical devices 110-c, 110-d, and 110-e. As shown, medical device 110-c is directly attached to patient 105-c and may monitor a physiological parameter of the patient 105-c. Medical devices 110-d and 110-e may indirectly monitor other parameters of the patient 105-c. While each of medical devices 110-c, 110-d, and 110-e may measure different parameters of the patient 105-c, in some cases, medical devices 110-c, 110-d, and 110-e may be used in conjunction with one another to monitor one or more parameters associated with the patient 105-c (Boyer paragraph 27) which reads on the at least two patient monitoring devices in the patient monitoring system. Halperin does not explicitly 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to method, system and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 13 recite “ receive alarm events detected… obtaining physiological signals….”, “identify at least one incident group of two or more related alarm events for a respective patient”, “divide the alarm events….”, “determine a clinician time usage for each alarm incident…..”, “calculate a total time usage…”. 
The recited limitations, as drafted, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”,  
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims does not recite the additional element which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 87, where “the processing system 219 may include any one or more processing devices, such as one or more microprocessors, general purpose central processing units, application-specific processors, microcontrollers, or any other type of logic-based devices. The processing system 219 may also include circuitry that retrieves and executes software 237 from storage system 221. Processing system 219 can be implemented within a single processing 
Paragraph 25 where “a patient monitoring system 1 may be a wireless system including one or more wireless sensing devices (e.g., 3a-3c), each measuring different physiological parameter data from a patient”.
Paragraph 27 where “Each sensing device 3a-3c contains one or more sensors 9a-9c for measuring physiological parameter data from a patient, and also includes a data acquisition device 10a-10c that receives the physiological parameter measurements from the sensors 9a-9c and transmits a parameter dataset based on those measurements to the hub 15 via communication link 11a-11c. The sensors 9a-9c may be connected to the respective data acquisition device 10a-10c by wired or wireless means. The sensors 9a-9c may be any sensors, leads, or other devices available in the art for sensing or detecting physiological information from a patient, which may include but are not limited to electrodes, lead wires, or available physiological measurement devices such as pressure sensors, flow sensors, temperature sensors, blood pressure cuffs, pulse oximetry sensors, or the like. In the depicted embodiment, a first sensing device 3a is an ECG sensing device having sensors 9a that are ECG electrodes. A second sensing device 3b is a non-invasive blood pressure (NIBP) sensing device with a sensor 9b that is a blood pressure cuff including pressure sensors. A third sensing device 3c is a peripheral oxygen saturation (SpO2) monitor having sensor 9c that is a pulse oximetry sensor, such as a standard pulse oximetry sensor configured for placement on a patient's fingertip. It should be understood that the patient monitoring system 1 is not limited to the examples of sensing devices provided, but may be configured and employed to sense and monitor any physiological parameter of the patient”.


The claims does not recite the additional element which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-3, 5-12, 15-20  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 
With respect to claim 4 and 14 the limitation of tracking determining the clinician time usage for each alarm incident based on one or more clinician locations in a healthcare facility is similar to the abstract idea identified above. This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including  “location tracking system”, which is an additional element that is recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). Paragraph 68 recites “The identification receiver 46a, 46n may communicate with the host network via a separate receiver/transmitter (e.g., 48) that communicates with a respective receiver/transmitter 34 associated with the host network 30. Alternatively, one or more of the identification receivers 46a-46n may have a transmitter incorporated therein capable of transmitting the patient identifier and its own receiver identifier to a respective receiver/transmitter 34n associated with the host 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (2013/0267791) in view of Boyer (2017/0367662).
With respect to claim 1 Halperin teaches a healthcare resource tracking system comprising: 

an incident analysis module executable on the processor to: 
receive alarm events detected by one or more patient monitoring systems, each patient monitoring system obtaining physiological signals from a different patient over a time period (Halperin paragraph 172); 
identify at least one group incident group based on a time of each of the alarm events (Halperin paragraph 523 and 524 “if no movement by the clinician is identified within a defined length of time (for example, 10 seconds), the clinician is notified again, and/or additional clinicians (e.g., more senior clinicians, and/or managers) are alerted as well”);
determine a clinician time usage for each alarm incident, wherein the clinician time usage is an amount of time required of one or more clinicians to attend to the one or more alarm events in the alarm incident (Halperin paragraph 111); and 
calculate a total time usage over the time period based on the clinician time usage (Halperin paragraph 77).
Halperin does not teach at least one incident group of two or more related alarm events from at least two patient monitoring devices in the patient monitoring system for a respective patient.
Halperin does not explicitly teach divide the alarm events for each patient into alarm incidents, wherein at least one alarm incident includes the at least one group incident group.
Boyer teaches Patient 105-c may be monitored by multiple medical devices 110-c, 110-d, and 110-e. As shown, medical device 110-c is directly attached to patient 105-
Boyer teaches For example, the first audible layer of the multi-layer alarm may identify the parameter of the patient 105 being measured by a medical device 110. For example, the first audible layer of the multi-layer alarm may indicate that the parameter of the patient 105 being monitored is a physiological parameter such as respiratory rate. The first audible layer may additionally, or alternatively, indicate the severity of the physiological parameter being measured based on the importance of the parameter (e.g., respiratory rate may be more severe than heart rate). In some cases, physiological parameters may be grouped into different severity categories based on how important the physiological parameter is to the health of the patient 105. For example, respiratory rate and heart rate may be grouped into a high severity category, oxygen saturation and temperature may be grouped into a medium severity category, and activity level may be grouped into a low severity category. In such instances, the first audible layer may indicate the severity of the physiological parameter and whether or not the physiological parameter is of high, medium, or low severity. The grouping of the physiological parameters may depend on the patient 105, the health of the patient 105, and the current condition or procedure in which the patient 105 is undergoing or 
One of ordinary skill in the art would have found it obvious to combine the teachings of Halperin with Boyer with the motivation of discerning relevant information and responsibilities more quickly and accurately (Boyer paragraph 15) 
Claim 13 is rejected as above.With respect to claim 2 Halperin teaches the system of claim 1, wherein the incident analysis module is further executable on the processor to determine the clinician time usage for each alarm incident based on an incident duration between an initiation time of the respective alarm incident and a termination time of the respective alarm incident (Halperin paragraph 77).With respect to claim 3 Halperin teaches the system of claim 2, wherein the initiation time is at initiation of a first alarm event in the alarm incident and the termination time is when a triggering basis for each alarm event in the incident group is no longer present (Halperin paragraph 78).With respect to claim 4 Halperin teaches the system of claim 2, further configured a location tracking system configured to track a clinician location (Halperin paragraph 165), wherein the incident analysis module is further executable on the processor to determine the clinician time usage for each alarm incident based on one or more 
Claim 14 is rejected as above.With respect to claim 5 Halperin teaches the system of claim 4, wherein the clinician time usage is determined based on an amount of time that each clinician location equals the patient location during the incident duration (Halperin paragraph 500).
Claim 15 is rejected as above.With respect to claim 6 Halperin teaches the system of claim 4, wherein the incident analysis module is further executable on the processor to determine the clinician time usage for each alarm incident based on one or more clinician availability indicators during the incident duration (Halperin paragraph 80).With respect to claim 7 Halperin teaches the system of claim 1, wherein the incident analysis module is further executable on the processor to: determine a clinician time usage for one or more nurse call events, where the nurse call event does not occur during an alarm incident; and calculate the total time usage based further on the clinician time usage for the one or more nurse call events (Halperin paragraph 189).
Claim 17 is rejected as above.With respect to claim 8 Halperin teaches the system of claim 7, wherein the total time usage is a per-patient total time usage for each patient based on the clinician time 
Claim 16 is rejected as above.With respect to claim 9 Halperin teaches the system of claim 1, wherein the incident analysis module is further executable on the processor to calculate an incident severity value for each alarm incident and to calculate a total severity value based on one or more of the incident severity values (Halperin paragraph 445).With respect to claim 10 Halperin teaches the system of claim 8, wherein the incident analysis module is further executable on the processor to calculate a group average patient time usage based on the per-patient total time usage for each patient in a group of patients having at least one of a common diagnosis and a common admission reason (Halperin paragraph 75).
Claim 18 is rejected as above.With respect to claim 11 Halperin teaches the system of claim 7, wherein the total time usage is a per-clinician total time usage based on the clinician time usage for each alarm incident for all patients associated with that clinician and the clinician time usage for each nurse call event for all patients associated with that clinician (Halperin paragraph 563).
Claim 19 is rejected as above.
Claim 20 is rejected as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626